Citation Nr: 1712073	
Decision Date: 04/14/17    Archive Date: 04/19/17

DOCKET NO.  10-43 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a sinus disability.

4.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).

5.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

6.  Entitlement to an initial evaluation in excess of 40 percent for degenerative disc disease (DDD) of the lumbar spine.

7.  Entitlement to an initial evaluation in excess of 30 percent for gastroesophageal reflux disease (GERD), hiatal hernia, and gastroduodenitis.

REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from May 1981 to May 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in May 2008 and April 2009 of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

The issues of entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD), entitlement to an initial evaluation in excess of 40 percent for lumbar spine DDD and entitlement to an initial evaluation in excess of 30 percent for GERD, hiatal hernia, and gastroduodenitis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Sensorineural hearing loss was not manifested during service or within a year of separation from service and is not shown to be related to active service.

2.  Tinnitus was not manifested during service or within a year of separation from service and is not shown to be related to active service.

3.  A sinus disability was not manifested during service and is not shown to be related to active service.

4.  COPD was not manifested during service and is not shown to be related to active service.


CONCLUSIONS OF LAW

1.  Sensorineural hearing loss was not incurred in or aggravated by service and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

2.  Tinnitus was not incurred in or aggravated by service and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309.

3.  A sinus disability was not incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

4.  COPD was not incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in June 2007 and August 2009 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order. 

Service Connection

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

With respect to claims for service connection for hearing loss, the United States Court of Appeals for Veterans Claims (hereafter "the Court"), has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court further opined that 38 C.F.R. § 3.385 then operated to establish when a hearing loss could be service connected.  Hensley, 5 Vet. App. at 159.  For the purposes of applying the laws administered by the VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 or greater; or when word recognition scores using the Maryland CNC test are less than 94 percent.  38 C.F.R. § 3.385.

The first question that must be addressed, therefore, is whether hearing loss, tinnitus, a chronic sinus disorder, or COPD is factually shown during service.  

The service treatment records are absent complaints, findings or diagnoses of hearing loss, tinnitus, a sinus disorder, or COPD during service.  On the clinical examination in March 1984 for separation from service, the Veteran's sinuses, ears, lungs and chest were evaluated as normal; hearing was within normal limits except at 500 Hertz which was 25 decibels (dB).  Further, on the Report of Medical History completed by the Veteran in conjunction with his separation physical, he denied ever having nose trouble, hearing loss, chronic or frequent colds, sinusitis, hay fever, and chronic cough.  

Thus, there is no medical evidence that shows that the Veteran suffered from hearing loss, tinnitus, a chronic sinus disorder, or COPD during service. 

As for statutory presumptions, service connection may also be established for a current disability on the basis of a presumption under the law that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Sensorineural hearing loss and tinnitus can be service-connected on such a basis.  However, the first showing of either was not within the first year after the Veteran's discharge from service.

Alternatively, when a chronic disease is not present during service, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology.  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).  Such evidence is lacking here.  

Although the appellant reports continuity of post-service hearing loss and tinnitus symptoms, the Board finds his allegations to be of limited probative value.  In adjudicating a claim, including as to continuity of symptomatology, the Board must assess the competence and credibility of the veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Although the Veteran asserts that his [disease or disorder] is/are related to service, he is not competent to provide an opinion requiring medical knowledge, such as a question of medical causation.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  He is competent to give evidence about what he experienced; for example, he is competent to report that he engaged in certain activities in service and currently experiences certain symptomatology.   See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  The Board acknowledges that it cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  However, such lack of contemporaneous evidence is for consideration in determining credibility.  

In this regard, the Board notes that the record is devoid of objective evidence of hearing loss or tinnitus until years after service.  On his Application for Compensation received in March 2007, the Veteran specifically indicated that his hearing loss and tinnitus began in 1988.  In addition, in 1998, the Veteran filed his original claim with VA for benefits evidencing his awareness that he could apply for VA benefits for service- related disabilities.  At that time he did not file a claim for service connection for hearing loss or tinnitus.  This is inconsistent with his current assertion that his hearing loss and tinnitus existed since service because it is reasonable to conclude that if he believed that he had hearing loss in 1998 that was related to service, he would have claimed service connection for it at that time.  As such, the Board finds that any assertions by the Veteran as to the continuity of symptomatology of his hearing loss and tinnitus since service to be less than credible.

When a disease is first diagnosed after service, service connection can still be granted for that condition if the evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  To prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).  

In this case, the Veteran does not have a hearing loss disability for VA purposes.  In July 2008, the Veteran underwent VA examination at which time he did not meet the criteria for hearing loss disability for VA purposes.  The examiner noted that thresholds, bilaterally, indicated hearing sensitivity within normal limits for compensation purposes and that word recognition ability was good for both ears.  The Veteran underwent VA examination in February 2009 at which time the examiner noted normal sensitivity at all test frequencies in both ears and excellent word recognition for the right ear and very poor word recognition at any loudness level of questionable validity for the left ear.  Private medical examination in July 2011 noted history of hearing loss; but the examiner noted that the Veteran's hearing was normal and that he had no difficulty understanding conversational tone and content at six feet.

The Veteran also does not have a diagnosis of a chronic sinus disability.  X-rays of the orbit in April 2007 was normal and sinuses were normally aerated and basically clear.  In June 2007, x-rays showed abnormality, but a repeat evaluation was recommended.  Private medical examination in July 2011 noted that there was no septal deviation, that turbinates appeared normal without hyperemia or exudates, and that there was moist mucosa.

The Veteran underwent VA examination in September 2009 at which time he complained of nose and sinus symptoms including purulent nasal discharge, frontal sinus headaches, and post-nasal drainage.  The veteran stated that he had two episodes of sinusitis in the prior twelve-month period, each lasting for less than one week and treated with antibiotics although he could not recall the names of the antibiotics used to treat the sinus infections.  On VA examination in March 2011, the Veteran's nose, sinuses, mouth and throat were within normal limits.  A positive history of rhinitis was noted.  Private medical examination in July 2011 noted no septal deviation, turbinates appeared normal without hyperemia or exudates, and moist mucosa.

Thus, the medical evidence fails to show that the Veteran currently suffers from hearing loss for VA purposes and a chronic sinus disability.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  In the absence of competent evidence that a hearing loss disability for VA purposes and a chronic sinus disability exist and that such disability was caused by or aggravated by the Veteran's military service, the criteria for establishing service connection for bilateral hearing loss and a chronic sinus disability have not been established.  38 C.F.R. § 3.303. 
  
With respect to the Veteran's tinnitus and COPD, the Veteran clearly has current disabilities.  The remaining question, therefore, is whether there is medical evidence of a relationship between the current disability and military service.  No medical professional, however, has ever related these conditions to the Veteran's military service.  

The July 2008 VA examiner noted that the Veteran reported periodic ringing tinnitus in the left ear "since the military" with unknown specific cause.  The examiner noted that although the Veteran suggested that the onset of ringing tinnitus as occurring while in the military, military documentation was silent regarding tinnitus experiences.  The examiner stated that unilateral tinnitus is not consistent with general noise exposure experiences and opined that the Veteran's claimed hearing impairment and tinnitus were both not caused by or the result of noise exposure experiences while in the Air Force.  

In December 2008, the Veteran presented to his primary care physician with complaints of an upper respiratory infection from four days prior.  The physician diagnosed the Veteran as having upper respiratory infection with unresolved bronchitis.  The physician noted that the Veteran would be provided an inhaler for slight COPD exacerbation.  The Veteran underwent VA examination in September 2009 at which time he reported a daily cough productive of clear to yellow sputum on a daily basis, shortness of breath just sitting or walking across the room, and dull chest pain with breathing.  He also complained of nose and sinus symptoms including purulent nasal discharge, frontal sinus headaches, and post-nasal drainage.  The veteran stated that he had two episodes of sinusitis in the prior twelve-month period, each lasting for less than one week and treated with antibiotics although he could not recall the names of the antibiotics used to treat the sinus infections.  He also reported that he was a cigarette smoker and smoked about one to two packs of cigarettes per day for about 25-30 years.  Pulmonary function tests indicated poor efforts and that the better efforts were practically within normal limits.  Chest x-ray showed no active pathology.  After physical examination, the examiner diagnosed the Veteran as having COPD less likely than not related to his military service and at least as likely as not related to long term tobacco abuse.  The examiner stated that the Veteran did not have an official diagnosis of COPD but that frequent respiratory infections were at least as likely as not related to heavy smoking for several years.  

A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) [service incurrence may be rebutted by the absence of medical treatment for the claimed condition for many years after service].  In this case, the medical evidence does not show treatment or diagnosis of these problems until a number of years after service.  

Thus, the record is absent evidence of hearing loss, tinnitus, a sinus disorder, and COPD during active service; evidence of hearing loss and tinnitus within a year following service; credible evidence of continuity of hearing loss and tinnitus symptoms since service; competent evidence of a current hearing loss disability for VA purposes and a chronic sinus disorder; and medical evidence of a nexus between hearing loss, tinnitus, and COPD and the Veteran's active duty service. 

The Board must also consider the Veteran's own opinion that he has a chronic sinus disorder; and medical evidence of a nexus between hearing loss, tinnitus, and COPD which are related to active service.  In this case, the Board does not find him competent to provide an opinion regarding the etiology of his disorders as this question is of the type that the courts have found to be beyond the competence of lay witnesses.  Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Some medical issues, however, require specialized training for a determination as to diagnosis and causation, and such issues are, therefore, not susceptible of lay opinions on etiology, and the statements of the Veteran therein cannot be accepted as competent medical evidence.  

Accordingly, the Board concludes that the preponderance of the evidence is against the claims for service connection, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for a sinus disability is denied.

Entitlement to service connection for COPD is denied.


REMAND

With respect to the issue of entitlement to service connection for a psychiatric disability, the Veteran underwent VA examination in May 2016 at which time the examiner opined that the Veteran did not meet the DSM-5 diagnostic criteria for PTSD, opining instead that he met the criteria for a mood disorder, depression secondary to multiple nonservice-connected factors (mother's declining health, wife's infidelity, pending divorce, financial problems, death of step-son last year).  

The Board notes that the Veteran was seen for mental health consultation in June 2006 at which time he reported that he was in the Air Force in 1981 when a piece of an air craft fell on his back and he was hospitalized and received treatment.  The Veteran stated that he has had this pain since then.  He also stated that his friend in the Air Force shot and killed himself sitting next to him and that he has nightmares about all these traumatic experiences of the Air Force.  After mental status examination, the provider diagnosed the Veteran as having PTSD; in addition, the provider also noted that the Veteran had a mood disorder due to a medical condition and noted that the Veteran was depressed and agitated from the chronic on-going back pain.  Other diagnoses of PTSD are also found in clinical records on file.

As there is a difference of opinion among the medical professionals, it is the Board's opinion and an addendum to the May 2016 examination report should be requested with respect to whether the Veteran's mood disorder/depression is causally related to a service-connected disability or a combination of service-connected disabilities. 

With respect to the issues of entitlement to an initial evaluation in excess of 40 percent for lumbar spine DDD, the December 2013 VA examiner noted that the Veteran reported Veteran had incapacitating episodes having a total duration of at least six week during the prior twelve-month period.  There are no treatment records in the record pertaining to the 12-month period, namely from December 2012 to November 2013, for the Board to verify such incapacitating episodes.  Similarly, with respect to the issue of entitlement to an evaluation in excess of 30 percent for GERD, hiatal hernia, and gastroduodenitis, the Board notes that the December 2013 examiner noted that EGD conducted in April 2013 showed recommendation of repeat EGD in four months for assessment and removal of multiple duodenal nodules, for surveillance of carcinoid tumor noted in current duodenal biopsy on a yearly basis, and to assess Barrett's in future endoscopies.  This information is not of record.

As such, the Board finds that all outstanding VA treatment records regarding the Veteran's lumbar spine and gastrointestinal disorders should be associated with the claims file.  In fact, the VA treatment records included in the record are dated from June 2006 to November 2007, April 2010 to November 2010, March 2011 to May 2011, May 2015 to July 2016.  In order to determine the current severity of the Veteran's service-connected lumbar spine and gastrointestinal disorders, any pertinent records from December 2007 to March 2010, January 2011 to February 2011, June 2011 to April 2015 and from August 2016 to the present should be associated with the file. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to indicate if he has received any VA or non-VA medical treatment for his psychiatric disorder, lumbar spine disorder, and gastrointestinal disorder that is not evidenced by the current record.  If so, the Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file.  These records, including VA treatment concerning lumbar spine and gastrointestinal disorder dated from December 2007 to March 2010, January 2011 to February 2011, June 2011 to April 2015 and from August 2016 to the present should then be obtained and associated with the claims folder.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claim at issue.

2.  The file should be referred to the VA examiner who conducted the May 2016 VA examination for an addendum opinion; and if unavailable, to another VA examiner with similar credentials.  The examiner must specify in the addendum report that Virtual VA and VBMS records have been reviewed.  

The examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's mood disorder/depression is a chronic condition; and if so, whether it is at least as likely as not that such chronic mood disorder/depression is in any way related to the Veteran's active duty service, to service-connected disability, or to a combination of service-connected disabilities (obstructive sleep apnea, asthma, lumbar spine degenerative disc disease with radiculopathy of bilateral lower extremities, gastroesophageal reflux disease, hiatal hernia, and gastroduodenitis).  In addition, please comment on the recorded diagnosis of PTSD reported on other documents, to include whether it may have been present at one time and resolved, or whether those opinions can otherwise be reconciled with your opinion.

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

3.  After the development requested has been completed, the addendum report should be reviewed to ensure that it is in complete compliance with the directives of this REMAND.  If the addendum report is deficient in any manner, corrective procedures should be implemented.  

4.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


